Citation Nr: 1422381	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  09-04 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a rating in excess of 20 percent for postoperative herniated nucleus pulposus of the lumbar spine.  	


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to February 1976.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In February 2011, June 2012, and July 2012, the Board remanded this case for additional development or action.  

In November 2010, the Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  In March 2014, the Veteran testified at another Travel Board hearing before the undersigned.  A transcript of both hearings is of record.  There is a paper claims file and paperless claims files on Virtual VA and the Veterans Benefit Management System (VBMS).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

During the March 2014 hearing, the Veteran identified pertinent, outstanding VA and private medical evidence regarding his lumbar spine disability.  These include treatment records received by the Veteran from three chiropractors, and recent records from his treatment at the VA Medical Center in Tucson, Arizona. 

 VA has a duty to assist in obtaining these records.  After all available records are associated with the claims file, he should be afforded a VA examination to determine the current severity of his lumbar spine disability, as the last examination was in March 2011 and he contends that the disability has worsened in severity.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify and provide any necessary releases for outstanding private treatment records, to include any chiropractors or orthopedic surgeons.  Thereafter, request copies of the identified records, upon receipt of any necessary releases, as well as any outstanding VA treatment records from Tucson, Arizona, dated since December 2011, including the results of imaging studies.  

All requests and responses should be documented, and all records received must be associated with the file.  If any private records cannot be obtained after reasonable efforts, notify the Veteran of the attempts made and allow an opportunity to provide them.

2.  Thereafter, schedule the Veteran for a VA examination to determine the current severity of his lumbar spine disability, to include any associated neurological abnormalities.  The entire claims file and a copy of this remand, including any records in electronic form, should be made available.  Review of such records should be noted in the examiner's report.  All necessary tests and studies should be conducted.  

The examiner should measure and record all lumbar spine symptomatology, as well as any associated objective neurological abnormalities, including but not limited bowel or bladder impairment or symptoms in the lower extremities.  The examiner should describe any functional effects, and address any increased functional impairment due to pain or other factors during flare-ups or after repetitive use.  To the extent possible, any additional decrease in range of motion with flare-ups or repetition should be expressed in degrees of additional impairment.  

The examiner should provide an explanation for any opinion offered, based on all pertinent lay and medical evidence.  If the examiner cannot provide a requested opinion without resort to speculation, he/she should explain why that is the case and what, if any, additional evidence is necessary for an opinion.

3.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

